DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 18, 2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to Claim(s) 15 and 32 have been considered but are moot because of new grounds of rejection or not applied in the same way as the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant amended Claims 15 and 32 to further limit the exposure device to comprise a detection device configured to detect a reflected portion of the energy beam such that the reflected energy beam reflected from a fusion region of a structural material layer previously irradiated is used to generate quality information describing the structural properties of a three-dimensional object being manufactured.  No new matter added. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-24, 26 and 28-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerekes (US 2006/0215246) in view of Lessmuller (DE 10 2015012 565) and further in view of Kruth (US 2009/0206065).
Regarding Claim 15,  Kerekes discloses an exposure device for an apparatus for additively manufacturing three- dimensional objects (abstract, paragraphs [0002]  [0009]) the exposure device comprising: an energy beam generating device configured to generate an energy beam (paragraph [0015]); a beam deflection device configured to deflect the energy beam generated by the energy beam generating device onto a specific incidence location (Fig. 7 paragraph [0075] high-reflector mirror – 160); at least one optically conductive element configured and arranged in a beam path (Fig. 2 paragraphs [0015] [0056] prism – 144 laser beam – 105); however, Kerekes does not teach a measurement beam generating device configured to generate an optical measurement beam for optically detecting the position of the beam deflection device.
In the same field of endeavor, a measuring device useful for processing a workpiece, Lessmuller discloses a measuring device for manufacturing a workpiece by additive manufacturing using a high- energy machining beam (laser) wherein a measurement beam generating device (Fig. 1 paragraphs [0001] [0066] measuring beam – 14 OCT) is configured to generate an optical measurement beam for optically detecting the position of the beam deflection device (Fig. 1 paragraphs [0035] [0067] deflection device – 24 measuring beam – 14 ); and a position detection device configured to optically detect a position of the beam deflection device relative to a reference position based at least in part on the optical measurement beam (Fig. 1 paragraph [0076] laser beam position – L measurement beam position – M); wherein the optical measurement beam generated by the measurement beam generating device is positioned directly in the beam path and at least partially traverses in, the energy beam path (Figs. 1, 2 paragraphs [0023] [0073] measurement beam – 14 laser beam – 38 beam splitter – 42). See also 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Kerekes to incorporate the teachings of Lessmuller whereby an exposure device for an apparatus includes not only a generated energy beam (laser) with a beam deflection device and at least one optically conductive element configured and arranged in the beam path but would also include a generated measurement beam for optically detecting the position of the beam deflection device, which is detected by a position detection device configure relative to a reference position based at least in part on the optical measurement beam, which beam is positioned directly in and at least partially traverses in the beam path. One with ordinary skill in the art would be motivated to do so because such a measuring device would improve the accuracy of the monitoring of the machining of a workpiece by means of the measuring beam and with which, in particular, achieves improved guidance by means of coupling the measurement and a machining (energy) beam on and along a workpiece edge (paragraphs [0016] [0043]).
 However, while Lessmuller discloses a measurement beam positioned directly or partially traversing the energy path to determine position measurement on a processed workpiece and disclosing an offset between the position of the workpiece and the processing beam (paragraphs [0073] [0076]), it is silent as this being a detection device to determine component quality information regarding structural properties of the three-dimensional object being manufactured.  
In the same field of endeavor, Kruth discloses a method and device using in-situ monitoring of selective laser powder processing (abstract), wherein the exposure device (paragraph [0026])  further comprises a detection device (paragraph [0021]) configured for detecting a reflected portion of the energy beam (paragraph [0022] optical system allowing projection from detector of electromagnetic radiation reflected from), wherein the reflected portion of the energy beam is reflected from a fusion region of a structural material layer (paragraph [0042] the light rays reflected on the melt zone and surrounding material are transmitted by the optical system towards the detectors), having been irradiated by at least a portion of the energy beam from the energy beam generating device (paragraphs [0025] [0026]), and wherein the detection device is configured to generate component quality information based at least in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Kerekes and Lessmuller to incorporate the teachings of Kruth whereby an exposure device for an apparatus includes not only a generated energy beam (laser) with a beam deflection device and at least one optically conductive element configured and arranged in the beam path, as disclosed by Kerekes, and including a generated measurement beam for optically detecting the position of the beam deflection device, which is detected by a position detection device configured relative to a reference position based at least in part on the optical measurement beam, which beam is positioned directly in and at least partially traverses in the beam path, as disclosed by Lessmuller, would also strongly consider the monitoring and feedback control, as disclosed by Kruth, where a detection device is configured to detect by means of a reflected portion of the energy beam reflected from a fusion region of a structural material layer in order to generate component quality information describing structural properties of the  three-dimensional object being additively manufactured. One with ordinary skill in the art would motivated to do so, because feedback control of the geometric quantity and structural parameters during processing will allow for compensating variations so that excess material is minimized (abstract), and to improve the overall quality of the parts in real time (paragraph [0100]).
Regarding Claim 16, the combination of Kerekes, Lessmuller and Kruth disclose all the limitations of Claim 15 and Kerekes further discloses that the energy beam generating device and the beam deflection device are optically aligned with one another in the beam path (Fig. 2 paragraph [0056] mirrors – 146, 147 selectively oriented to control aim of laser beam – 105).
Regarding Claim 17, the combination of Kerekes, Lessmuller and Kruth disclose all the limitations of Claim 15 and Kerekes further discloses that the position detection device and the measurement beam generating device form an absolute interferometer (paragraph [0060]).
Regarding Claim 18, the combination of Kerekes, Lessmuller and Kruth disclose all the limitations of Claim 15 and Kerekes further discloses that the position detection device is configured to generate position detection information describing a detected position of the beam deflection device relative to a reference position (Fig. 5C paragraphs [0064] [0069] measured positions compared to expected positions).
Regarding Claim 19, the combination of Kerekes, Lessmuller and Kruth disclose all the limitations of Claim 15 and Kerekes further discloses that the beam deflection device is configured to direct the optical measurement beam onto at least one optical measurement point configured to reflect at least a portion of the optical measurement beam (Fig. 7 paragraph [0075] laser – 110 high-reflector mirror – 160 beam-splitter – 162); and wherein the position detection device is configured to detect the position of the beam deflection device based at least in part on the at least a portion of the optical measurement beam reflected by the at least one optical measurement point.(Fig. 7 paragraph [0077] fast power meter – 166 laser power controller – 150 encoder positions detected and stored). 
Regarding Claim 20, the combination of Kerekes, Lessmuller and Kruth disclose all the limitations of Claim 19 and Kerekes further discloses the at least one optical measurement point comprises a concave mirror (Fig. 7 paragraph [0076] concave beam expander lens – 174 to scanning mirrors – 178).
Regarding Claim 21, the combination of Kerekes, Lessmuller and Kruth disclose all the limitations of Claim 20 and Kerekes further discloses that the exposure device of Claim 20 comprises an optical measurement point arrangement comprising a plurality of optical measurement points, wherein the plurality of optical measurement points are configured and arranged in a defined spatial arrangement with respect to one another (paragraphs [0021] [0077] power measurement stored in memory at each point along the vector).
Regarding Claim 22, the combination of Kerekes, Lessmuller and Kruth disclose all the limitations of Claim 21 and Kerekes further discloses the exposure device of Claim 21 wherein the plurality of optical measurement points are configured and arranged in a common plane (paragraphs [0004] [0016] vector-scanning).
Regarding Claim 23, the combination of Kerekes, Lessmuller and Kruth disclose all the limitations of Claim 22 and Kerekes further discloses the exposure device of Claim 22 wherein the common plane corresponds to a structural plane of the apparatus for additively manufacturing three- dimensional objects (Fig. 2 paragraphs [0054] [0055] laser beam – 105 travels along path shown by arrows, computer – 140 scanning system – 142).
Regarding Claim 24, the combination of Kerekes, Lessmuller and Kruth disclose all the limitations of Claim 23 and Kerekes further discloses the exposure device of Claim 23 wherein the plurality of optical measurement points comprises at least two optical measurement points configured and arranged in different planes relative to one another (Fig. 6 paragraph [0072] two non-collinear vectors).
Regarding Claim 26, the combination of Kerekes, Lessmuller and Kruth disclose all the limitations of Claim 15 and Kruth further teaches that the reflected portion of the energy beam travels to the detection device at least in part by the beam path (Fig. 2 paragraph [0094] radiation follows the inverse optical path as the laser beam, starting from the melt zone at the working plane, passing through the scanning lens then being reflected by the laser scanning mirrors towards a semi-reflective mirror that is used to separate the emitted melt zone radiation from the laser radiation).
Regarding Claim 28, the combination of Kerekes, Lessmuller and Kruth disclose all the limitations of Claim 15 and Lessmuller further teaches that the measurement beam generating device is configured to direct the optical measurement beam into the beam path at a location between the energy beam generating device and the detection device (paragraph [0042] measuring beam position assumes an intended position in the detection range and is preferably located centrally).
Regarding Claim 29, the combination of Kerekes, Lessmuller and Kruth disclose all the limitations of Claim 15 and Lessmuller further teaches that the measurement beam generating device is configured to direct the optical measurement beam into the beam path at a location upstream of the detection device (Fig. 4 paragraph [0083] measurement point positions – 60 upstream of the keyhole – 58 in the machining direction – BR).
Regarding Claim 30, the combination of Kerekes, Lessmuller and Kruth disclose all the limitations of Claim 15 and Kerekes further discloses the exposure device of Claim 15 wherein the 
Regarding Claim 31, the combination of Kerekes, Lessmuller and Kruth disclose all the limitations of Claim 15 and Kerekes further discloses the exposure device of Claim 15 wherein the energy beam generating device is configured as the measurement beam generating device, wherein the energy beam comprises the optical measurement beam (Fig. 7 paragraph [0075] laser – 110 high-reflector mirror – 160 beam-splitter – 162).
Regarding Claim 32, Kerekes discloses an apparatus for additive manufacturing of three-dimensional objects, the apparatus comprising an exposure device (abstract, paragraphs [0002]  [0009]) the exposure device comprising: an energy beam generating device configured to generate an energy beam (paragraph [0015]); a beam deflection device configured to deflect the energy beam generated by the energy beam generating device onto a specific incidence location (Fig. 7 paragraph [0075] high-reflector mirror – 160); at least one optically conductive element configured and arranged in a beam path (Fig. 2 paragraphs [0015] [0056] prism – 144 laser beam – 105); however, Kerekes does not teach a measurement beam generating device configured to generate an optical measurement beam for optically detecting the position of the beam deflection device.
In the same field of endeavor, a measuring device useful for processing a workpiece, Lessmuller discloses a measuring device for manufacturing a workpiece by additive manufacturing using a high- energy machining beam (laser) wherein a measurement beam generating device (Fig. 1 paragraphs [0001] [0066] measuring beam – 14 OCT) is configured to generate an optical measurement beam for optically detecting the position of the beam deflection device (Fig. 1 paragraphs [0035] [0067] deflection device – 24 measuring beam – 14 ); and a position detection device configured to optically detect a position of the beam deflection device relative to a reference position based at least in part on the optical measurement beam (Fig. 1 paragraph [0076] laser beam position – L measurement beam position – M); wherein the optical measurement beam generated by the measurement beam generating device is positioned directly in the beam path and at least partially traverses in, the energy beam path (Figs. 1, 2 paragraphs [0023] [0073] measurement beam – 14 laser beam – 38 beam splitter – 42). See also paragraph [0058] where the measuring beam and the processing beam are coupled into one another and directed jointly onto the workpiece via a processing beam optics.
an apparatus for additive manufacturing of three-dimensional objects comprises an exposure device configured to not only generate an energy beam (laser) with a beam deflection device and at least one optically conductive element configured and arranged in the beam path but would also include a generated measurement beam for optically detecting the position of the beam deflection device  which is detected by a position detection device configure relative to a reference position based at least in part on the optical measurement beam, which beam is positioned directly in and at least partially traverses in the beam path. One with ordinary skill in the art would be motivated to do so because such a measuring device would improve the accuracy of the monitoring of the machining of a workpiece by means of the measuring beam and with which, in particular, achieves improved guidance by means of coupling the measurement and a machining (energy) beam on and along a workpiece edge (paragraphs [0016] [0043]).
However, while Lessmuller discloses a measurement beam positioned directly or partially traversing the energy path to determine position measurement on a processed workpiece and disclosing an offset between the position of the workpiece and the processing beam (paragraphs [0073] [0076]), it is silent as this being a detection device to determine component quality information regarding structural properties of the three-dimensional object being manufactured.  
In the same field of endeavor, Kruth discloses a method and device using in-situ monitoring of selective laser powder processing (abstract), wherein the exposure device (paragraph [0026]  further comprises a detection device (paragraph [0021]) configured for detecting a reflected portion of the energy beam (paragraph [0022] optical system allowing projection from detector of electromagnetic radiation reflected from), wherein the reflected portion of the energy beam is reflected from a fusion region of a structural material layer (paragraph [0042] the light rays reflected on the melt zone and surrounding material are transmitted by the optical system towards the detectors),  having been irradiated by at least a portion of the energy beam from the energy beam generating device (paragraphs [0025] [0026]), and wherein the detection device is configured to generate component quality information based at least in part on the reflected portion of the energy beam (Fig. 4. paragraph [0099] lights rays being reflected on 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Kerekes and Lessmuller to incorporate the teachings of Kruth whereby an exposure device for an apparatus includes not only a generated energy beam (laser) with a beam deflection device and at least one optically conductive element configured and arranged in the beam path, as disclosed by Kerekes, and including a generated measurement beam for optically detecting the position of the beam deflection device, which is detected by a position detection device configured relative to a reference position based at least in part on the optical measurement beam, which beam is positioned directly in and at least partially traverses in the beam path, as disclosed by Lessmuller, would also strongly consider the monitoring and feedback control, as disclosed by Kruth, where a detection device is configured to detect by means of a reflected portion of the energy beam reflected from a fusion region of a structural material layer in order to generate component quality information describing structural properties of the  three-dimensional object being additively manufactured. One with ordinary skill in the art would motivated to do so, because feedback control of the geometric quantity and structural parameters during processing will allow for compensating variations so that excess material is minimized (abstract), and to improve the overall quality of the parts in real time (paragraph [0100]).
Regarding Claim 33, the combination of Kerekes, Lessmuller and Kruth disclose all the limitations of Claim 32 and Kerekes further discloses that the apparatus of Claim 32 comprises a control device configured to control the exposure device based at least in part on exposure information describing exposure of at least one of a plurality of structural material layers (Fig. 7 paragraph [0077]).
Regarding Claim 34, the combination of Kerekes, Lessmuller and Kruth disclose all the limitations of Claim 32 and Kerekes further discloses that the apparatus of Claim 32 further comprises a control device configured to impart a change to the exposure information based at least in part on position detection information generated by the position detection device (paragraphs [0036] [0037]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-Th 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE K. SWIER/             Examiner, Art Unit 1748                                                                                                                                                                                           
/MATTHEW J DANIELS/             Primary Examiner, Art Unit 1742